FILED
                               NOT FOR PUBLICATION                          NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



SANTA BARRERA HERNANDEZ;                           No. 08-73890
OSCAR DANIEL ESTRADA,
                                                   Agency Nos. A095-190-498
               Petitioners,                                    A095-790-799

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Santa Barrera Hernandez and Oscar Daniel Estrada, pro se natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen proceedings due to ineffective

assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, and review de novo questions

of law, including claims of due process violations. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ January 28,

2008, motion to reopen for failure to show prejudice. See Iturribarria v. INS, 321

F.3d 889, 899-900 (9th Cir. 2003) (prejudice results when the performance of

counsel “was so inadequate that it may have affected the outcome of the

proceedings”) (internal quotation marks and citation omitted).

      Petitioners’ contention that the BIA failed to consider the evidence they

submitted with their motion to reopen is belied by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73890